DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remark
This communication is considered fully responsive to the amendment filed on 02/17/2021.
Claims 1, 11 have been amended.
No new claim have been added and no claim was canceled. 
In view of the applicant’s amendment, the previous objection to the claims have been withdrawn. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 02/17/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over TALEBI et al. (US 20190313468 A1; hereinafter as “TALEBI”, which has a provisional Application 62/654882 filled on April 9, 2018) in view of 3GPPTS29122 et al. (3GPP TS 29.122 V15.0.0 (2018-06); 3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals; T8 reference point for Northbound APIs; (Release 15); hereinafter as “3GPPTS29122”).

TALEBI discloses “PDU Session Establishment for Cellular IoT” (Title). TALEBI teaches “An SMF receives from an AMF, a first message requesting establishment of a PDU session for transmission of IoT data from a wireless device. The SMF determines that the PDU session for transmission of the IoT data requires a network exposure function that supports IoT data transmission. A second message requesting discovery  (ABSTRACT).

With respect to independent claims: 
Regarding claim 1, TALEBI teaches 
A system comprising (see figs. 1-2: Fig. 16:  a communication system with an UE, FIG. 1 and FIG. 2 describes “a 5G system comprising of access networks and 5G core network. An example 5G access network may comprise an access network connecting to a 5G core network. An access network may comprise an NG-RAN 105 and/or non-3GPP AN 165. An example 5G core network may connect to one or more 5G access networks 5G-AN and/or NG-RANs. 5G core network may comprise functional elements or network functions as in example FIG. 1 and example FIG. 2 where interfaces may be employed for communication among the functional elements and/or network elements” [0110]): one or more network interfaces to communicate with a user equipment (UE) device (see figs 1-2:, Fig. 16: UE) (see figs 1-2 where aforesaid UE is communication with multiple network devices. “UE 100 connected via non-3GPP access 165 or connected via 3GPP access 105 and non-3GPP access 165 simultaneously,  one or more memories to store instructions (memory: [00375]); and one or more processors (one or more processors: [0375])  to execute the instructions to (“The memory may store instructions that, when executed by the one or more processors, cause the device to perform a series of actions”:  [0375]): 

    PNG
    media_image1.png
    540
    781
    media_image1.png
    Greyscale

receive a request from the UE device to establish a session over a user plane of a network (see fig. 16: ‘the UE may request the establishment of a PDU Session wherein an N4 session establishment in the UPF [NOTE: User Plane Function] may be performed as part of the PDU session establishment”: [303]);  establish the session over the user plane in response to the request from the UE device (see fig. 16:   receive, at a first node (see fig. 16: NIMF/NEF), Internet Protocol (IP), data from the UE device over the session (aforesaid NIMF receives uplink data transmission from UE using IP data over PDU session: [0304]-[0305]);  forward the first T8 message to an application server or an application function (AF) node (“upon successful connection establishment procedure with the NEF/NIMF and/or establishment of the PDU session for CIoT, the UPF may transmit data (e.g., CIoT small data, packets, and/or the like) to the NEF/NIMF to be delivered to a SCS/AS and/or an AF”:.. “the NEF/NIMF may support an API (e.g., Nm API) and may support transmission using IP-based  protocols on a southbound interface towards the 3GPP network”:[NOTE: from NEF/NIMF to AF server] [0342];  NEF to Server: IP to T8:  [0295] –[0297]; The data transmission request may comprise the NEF/NIMF ID, an address/identifier of an AS, an address/identifier of a SCS/AS, an address/identifier of an AF, the data (e.g., data packets, small data, and/or the like), type of request, and/or the like. In an example, the NEF/NIMF may interact with the SCS/AS, or AF via an application programming interface (API: which is T8 API: [0242], [0297]). 
 
TALEBI, when teaching “receive, at a first node, uplink IP data from the UE device over the session”,   TALEBI appears silent on “redirect the received IP data at the first node to a second node for translating IP data to a T8 message; translate, at the second node, the redirected IP data to the first T8 message,” which however had been known in the 3GPPTS29122 in “3rd Generation Partnership Project;
Technical Specification Group Core Network and Terminals;
T8 reference point for Northbound APIs;
(Release 15)” (Title).

3GPPTS29122, in the same field of endeavor, discloses:

    PNG
    media_image2.png
    262
    602
    media_image2.png
    Greyscale

Redirect the received IP data at the first node (see fig. 4.2.1: SCEF) to a second node (Fig. 4.2.1. SCE/AS) for translating IP data to a T8 message (The T8 reference point is between the SCS/AS and the SCEF. It specifies APIs that allow the SCS/AS to access the services and capabilities provided by 3GPP network entities and securely exposed by the SCEF:  Page 18: section 4.1; UE sends HTTP POST message to SCEF which includes UE IP address, SCES/AS Identifier, Flow description, QoS [NOTE: IP data from UE to SCES/AS]; Page 38, section 4.4.13); translate, at the second node (Fig. 4.2.1. SCE/AS), the redirected IP data to the first T8 message (At SCE/AS, T8 “SCS/AS requests a time window and related conditions from the SCEF via the T8 interface.” Page 24, section 4.4.3:also section 4.4.8.1 Page 33).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of 3GPPTS29122 to the system of TALEBI in order to converts packet between SCS/AS and SCEF. It specifies APIs that allow the SCS/AS to access the services and capabilities provided by 3GPP network entities and securely exposed by the SCEF. (3GPPTS29122, [section 4.1]). 

Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1.

With respect to dependent claims: 
Regarding claims 2/12, the combination of TALEBI and 3GPPTS29122 , specifically, TALEBI teaches, wherein the network includes one or more of: a 4G network and the second node includes a Service Capability Exposure Function (SCEF); or a 5G network and the second node includes either a User Plane (UP) proxy or a Network Exposure Function (NEF) node (see fig. 16: The NIMF may be an extension with an additional role for the 5G network exposure function (NEF), or it may be a new network function dedicated for small data communication for IoT/CIoT: [0295]).  

Regarding claims 3/13, the combination of TALEBI and 3GPPTS29122 , specifically, TALEBI teaches, wherein the network includes a 5G network and the first node includes a User Plane Function (UPF) node (see fig. 16: UPF: PDU session when point-to-point tunneling based on UDP/IP encapsulation is used, the UPF may store the forwarding IP address to the selected NIMF. For PDU sessions of type IP, the forwarding to the NIMF may be controlled by IP destination address used at the higher layer protocol (e.g., LWM2M).: [0304]), wherein the one or more processors are further configured to apply a Policy and Charging Control (PCC) rule to the UPF node, and wherein the PCC rule requires the UPF node to forward the received IP data to the second node (PCC Rule in UPF: UE 100 subscription profile in UDM 140, DNAI as included in the PCC rules, local operator policies, S-NSSAI, access technology being used by the UE 100, UPF 110 logical topology, and/or the like), and may determine to perform one or more of the following: continue using the current UPF(s); may select a new intermediate UPF 110 (or add/remove an intermediate UPF 110), if the UE 100 has moved out of the service area of the UPF 110 that was previously connecting to the (R)AN 105, while maintaining the UPF(s) acting as PDU session anchor; may trigger re-establishment of the PDU session to perform relocation/reallocation of the UPF 110 acting as PDU session anchor, e.g. the UE 100 has moved out of the service area of the anchor UPF 110 which is connecting to RAN 105.  [0215]).  

Regarding claims 4/14, the combination of TALEBI and 3GPPTS29122, specifically, TALEBI teaches, wherein the one or more processors are further to: store the PCC rule at a Policy Control Function (PCF) node (PCC rule in PCF 135: [0239]; [0250]-[0252]).  

Regarding claims 5/15, the combination of TALEBI and 3GPPTS29122, specifically, TALEBI teaches, wherein the one or more processors are further to: cause a Network Exposure Function (NEF) node to instantiate the second node (A network exposure function, NEF 125, may provide means to securely expose the services and capabilities provided by the 3GPP network functions, translate between information exchanged with the AF 145 and information exchanged with the internal network functions, receive information from other network functions, and/or the like: [0122]).

Regarding claims 6/16, the combination of TALEBI and 3GPPTS29122 , specifically, TALEBI teaches, wherein the one or more processors are further to: create a table for translating user plane IP data into a T8 message, wherein the table includes one or more records, and wherein each record includes: a first field for storing a Universal Resource Locator (URL) of the application server; and a second field for storing at least an IP address of the application server (the SMF 160 may select an SSC mode for the PDU session. The SMF 160 may select one or more UPFs as needed. In case of PDU type IPv4 or IPv6, the SMF 160 may allocate an IP address/prefix for the PDU session. In case of PDU type IPv6, the SMF 160 may allocate an interface identifier to the UE 100 for the UE 100 to build its link-local address. For Unstructured PDU type the SMF 160 may allocate an IPv6 prefix for the PDU session and N6 point-to-point tunneling (based on UDP/IPv6).: [0249], [0253]).
  
Regarding claims 7/17, the combination of TALEBI and 3GPPTS29122, specifically, TALEBI teaches, wherein the one or more processors are further to: -26-Attorney Docket No. 20180188 insert one or more of the records during an on-boarding process for the application server (Server inserts an indication during processing information: [0083]).  

Regarding claims 8/18, the combination of TALEBI and 3GPPTS29122 , specifically, TALEBI teaches, wherein the one or more processors are further to: send a notification message to the second node when the UE device attaches to the network ( UE “CM-CONNECTED” 610 with RRC inactive state, the UE 100 may resume the RRC connection due to uplink data pending, mobile initiated signaling procedure, as a response to RAN 105 paging, to notify the network that it has left the RAN 105 notification area: [0139]), and cause the second node to update a first record, among the records, with information provided in the notification message, and wherein the information includes an IP address of the UE device and an identifier for the UE device ( IP address and IP: [0256]).

Regarding claims 9/19, the combination of TALEBI and 3GPPTS29122, specifically, TALEBI teaches, wherein the identifier includes a Mobile Station International Subscriber Directory Number (MSISDN) (a connection may be established between the UPF and the NIMF for the PDU Session. The NIMF may store the IP address of the PDU Session, the IMSI and the External ID or MSISDN of the UE, the IP version to use (IPv6, IPv4 or Unstructured), and PCO. [0304]).  

Regarding claims 10/20, the combination of TALEBI and 3GPPTS29122 , specifically, 3GPPTS29122  teaches, wherein the one or more processors are further to: receive, at the second node (See Fig. 4.2.1 SCS/AS) , a mobile-terminated (MT) T8 message from the application server; translate, at the second node, the MT T8 message to a MT IP message; and forward the MT IP message to the UE device (From SCE/AS to UE device using T8 API: This procedure is used by an SCS/AS to either request to sponsor the traffic from the beginning or to request becoming the chargeable party at a later point in time via the T8 interface.  When setting up the connection between the AS and UE, the SCS/AS may request to become the chargeable party for the session to be set up by sending an HTTP POST message to the SCEF. The body of the HTTP POST message shall include SCS/AS Identifier, UE IP address, Flow description, Sponsor ID, ASP ID, Sponsoring Status, time period and/or traffic volume used for sponsoring. The SCS/AS may also request to activate a previously selected policy of background data transfer by including Reference ID in the body of the HTTP POST message: Section 4.4.4 Page 25).  

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785.  The examiner can normally be reached on 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/M Mostazir Rahman/Examiner, Art Unit 2411 
/JAE Y LEE/Primary Examiner, Art Unit 2466